UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RESHAWN ORLANDO ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00218-TDS-1)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, THE WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.   Timothy Nicholas Matkins, Special
Assistant United States Attorney, Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reshawn       Orlando      Allen       appeals    his     conviction       and

forty-five-month sentence following his guilty plea to being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006).          In accordance with Anders v. California, 386

U.S. 738 (1967), Allen’s counsel has filed a brief certifying that

there are no meritorious issues for appeal but questioning whether

the   district      court    complied       with     Fed.    R.    Crim.   P.   11    when

accepting      Allen’s       plea     and        whether     Allen’s       sentence    is

reasonable.      Although notified of his right to do so, Allen has not

filed a supplemental brief.           We affirm.

            Where, as here, a defendant did not move to withdraw

his plea, we review his Rule 11 hearing for plain error.                          United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                           Because

the district court fully complied with Rule 11 when accepting

Allen’s     plea,    we     conclude        that    the     plea    was    knowing     and

voluntary and, therefore, final and binding.                        United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            We review Allen’s sentence for reasonableness, using

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, 51 (2007).           We first review for significant procedural

errors, including improperly calculating the Guidelines range,

failing   to   consider       the     18    U.S.C.     § 3553(a)     (2006)     factors,

sentencing     under        clearly        erroneous       facts,    or     failing     to

                                             2
adequately explain the sentence.                 Id. at 51; United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                       Only if we find a

sentence procedurally reasonable may we consider its substantive

reasonableness.          United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).

               “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

Carter, 564 F.3d at 328 (internal quotation marks and emphasis

omitted), and must “adequately explain the chosen sentence to

allow    for     meaningful       appellate      review      and     to    promote    the

perception of fair sentencing.”               Gall, 552 U.S. at 50.             When, as

here, a district court imposes a sentence that falls outside of

the     applicable       Guidelines     range,       we     consider      “whether     the

sentencing       court    acted    reasonably        both    with     respect    to   its

decision    to    impose    such    a   sentence      and     with    respect    to   the

extent of the divergence from the sentencing range.”                              United

States    v.    Hernandez-Villanueva,         473     F.3d     118,    123    (4th    Cir.

2007).     In conducting this review, we “must give due deference

to the district court’s decision that the § 3553(a) factors, on

a whole, justify the extent of the variance.”                       Gall, 552 U.S. at

51.

               We conclude that Allen’s sentence is both procedurally

and   substantively        reasonable.         The    district        court   correctly

calculated Allen’s Guidelines range and clearly explained the

                                          3
basis for imposing a sentence above that range, with reference

to   the     appropriate        18      U.S.C.      § 3553(a)       factors,   Allen’s

individual circumstances, and the nature of Allen’s offense.

             In accordance with Anders, we have reviewed the entire

record     and   have   found     no    meritorious     issues      for   appeal.       We

therefore    affirm     Allen’s        conviction    and   sentence.        This     court

requires that counsel inform Allen, in writing, of his right to

petition the Supreme Court of the United States for further review.

If Allen requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in this

court for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on Allen.                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in      the   materials       before    this    court    and

argument would not aid in the decisional process.



                                                                               AFFIRMED




                                            4